        Case 4:20-cv-00877-LPR-JJV Document 6 Filed 10/05/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

KEVIN RYAN STEINMAN                                                                PLAINTIFF

v.                                  Case No. 4:20-cv-877-LPR-JJV

A. VELAZQUEZ, Deputy,
Brassell Detention Center; et al.                                               DEFENDANTS

                                              ORDER

       The Court has received proposed Findings and Recommendations from United States

Magistrate Judge Joe J. Volpe. (Doc. 4). There have been no objections. After careful review

of the Findings and Recommendations, as well as the record, the Court concludes that the Findings

and Recommendations should be, and hereby are, approved and adopted in their entirety as this

Court’s findings in all respects.

       Accordingly, Plaintiff may proceed with his failure to protect claim against Defendant

Velazquez in his personal capacity only. All other claims are dismissed without prejudice.

Defendant Jefferson County is dismissed without prejudice. Defendant Brassell Detention Center

is dismissed with prejudice. The Court certifies pursuant to 28 U.S.C. ' 1915(a)(3) that an in

forma pauperis appeal from this Order is considered frivolous and not in good faith.


       IT IS SO ORDERED this 5th day of October 2020.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
